Dallinger, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, were originally decided on January 28, 1942, Frank P. Dow Co., Inc., et al. v. United States, Reap. Dec. 5567. Subsequently a rehearing motion was granted and on rehearing the appeals were submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between counsel for the respective parties hereto, subject to the approval of the court, that at the time of exportation of the merchandise involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for •exportation to the United States, plus, when not included in such prices, the cost •of containers and coverings of whatever nature, and all other costs, charges and *628expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at the following prices:

Reappraisement No. 138158-A

Unit invoice prices as invoiced less 2% discount, less shipping and cartage charges as invoiced.

,Reappraisement No. 188166-A

Unit invoice prices as invoiced less 2% discount, less shipping and cartage charges as invoiced.
It is further stipulated and agreed that the above-entitled cases be submitted on the foregoing stipulation to Judge Dallinger for decision.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:

Reappraisement No. 138158-A

Unit invoice prices as invoiced less 2% discount, less shipping- and cartage charges as invoiced.

Reappraisement No. 188166-A

Unit invoice prices as invoiced less 2% discount, less shipping and cartage charges as invoiced.
Judgment will be rendered accordingly.